Mr. Presiding Justice Goodwin delivered the opinion of the court. 2. Municipal corporations, § 864* — when evidence sufficient to sustain conviction for violation of gambling ordinance. On a prosecution for violation of the Chicago Code of 1911, sec. 982, in reference to gambling, evidence held to support a judgment against defendant. 3. Municipal Court of Chicago, § 14* — what judicially noticed by. The Municipal Court of Chicago takes judicial notice of the ordinances of the City of Chicago. 4. Municipal Court of Chicago, § 28* — when ordinance must be certified. The trial judge, in an action in the Municipal Court of Chicago, is required, upon the request of the party appealing, to certify the ordinance or ordinances material to the issues. 5. Municipal Court of Chicago, § 29* — when presumed that complaint donformed to ordinance. On an appeal by defendant from a judgment of the Municipal Court of Chicago, where the ordinance material to the issue is not certified by the trial court, every presumption that the complaint thereunder conformed to the ordinance will be indulged in favor of the judgment.